DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,138,055. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are claimed in U.S. Patent No. 11,138,055.

17/385,116
US 11,138,055
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s independent claims disclose: a processor to execute an operating system of the information handling system, to detect a corrected error from a memory controller of the information handling system, and to generate a system management interrupt (SMI); and a basic input/output system (BIOS) to receive the SMI from the processor, and in response to receiving the SMI, to execute an SMI handler, the SMI handler to: detect a row of the corrected error within a dual inline memory module (DIM M) of the information handling system; determine whether an entry for the row is located within a hash table; and in response to the entry for the row being located within the hash table, increment an error count in a field of the entry for the row.
Prior art Sah (US 2014/0281805) discloses a system for determining an error category for a detected error in data read from a volatile memory; and selectively performing or causing an additional remedial action based at least in part on the error category determined (Abstract). Sah does disclose a processor to execute an operating system of the information handling system, to detect a corrected error from a memory controller of the information handling system, and to generate a system management interrupt (SMI) (¶0044); and a basic input/output system (BIOS) to receive the SMI from the processor, and in response to receiving the SMI, to execute an SMI handler, the SMI handler to (¶0025). Sah fails to disclose: detect a row of the corrected error within a dual inline memory module (DIM M) of the information handling system; determine whether an entry for the row is located within a hash table; and in response to the entry for the row being located within the hash table, increment an error count in a field of the entry for the row. These limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Prather (US 2020/0019462) discloses wherein memory devices such as the memory can be configured to track, scale, and store one or more error counts associated with error checking operations to permit end users of the device to monitor device performance. The memory device 200 can include ECC circuitry to perform error check and scrub (ECS) operations on the memory array to generate code word error counts, counts of rows with errors, and/or the highest number of errors detected on a single row (¶0023).
Prior art Chalfant (US 2019/0026239) discloses an information handling system includes a central processing unit, which in turn includes a system memory and a first processor core. The system memory stores Common Platform Error Record (CPER) entries in a queue. The first processor core stores the hardware error in a bank of a machine check bank register of the first processor core, and generates a system management interrupt (SMI) in response to storing the hardware error in the bank. The central processing unit receives the generated SMI, clears CPER entries within the queue of the system memory that are outside a specific timespan before a corrected machine check error indication associated with the generated SMI is received, adds a CPER entry associated with the corrected machine check error indication to the queue of the system memory, and disables SMI generation from the machine check bank number in response to the number of CPER entries exceeding the threshold count (Abstract). Chalfant fails to disclose: determine whether an entry for the row is located within a hash table; in response to the entry for the row being located within the hash table, increment an error count in a field of the entry for the row; and in response to the entry for the row not being located within the hash table: add a new entry for the row to the hash table; and increment an error count in a field of the new entry for the row.
Prior art Kodama (US 2017/0228177) discloses an error correcting code to data received from the host CPU via the host interface and temporarily stored in the buffer. Data with an error correcting code imparted by the ECC processor is written into the NAND-type flash memory by the NAND controller (¶0027). Kodama searches the hash list for a hash value generated by the hash generator from the location information acquired by the acquirer, to insert and add the generated hash value between a hash value smaller than the generated hash value and a hash value larger than the generated hash value. Furthermore, the adder adds a scan address to the hash list, as the NAND address corresponding to the generated hash value that has been added. This adds a row indicating the hash value of the one-chunk data read from the scan address by the reader and the scan address (¶0099). Kodama fails to disclose incrementing an error count in field of the new entry for the row.
Ramirez (US 7,315,961) discloses wherein MCA collects status and error information on a regular basis. It may also collect such information after being activated by some system interrupt. The SMI is responsible for generating a system interrupt. The rate or timing of issuing interrupts may be governed by either a timer or an error. With a timer, the SMI may issue an interrupt at a regular basis according to some pre-defined time interval (column 3, lines 22-39). Ramirez fails to disclose: in response to the entry for the row not being located within the hash table: add a new entry for the row to the hash table; and increment an error count in a field of the new entry for the row.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113